Name: 85/83/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/73/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  EU finance
 Date Published: 1985-02-08

 Avis juridique important|31985D008385/83/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/73/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0015 - 0019+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 18 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/73/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/83/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/73/EEC ( 1 ) THE COMMISSION INSTITUTED ON THE ISLAND OF LESBOS , PREFECTURE OF LESBOS , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/73/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/73/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN AN AGRICULTURAL AREA OF THE ISLAND OF LESBOS , PREFECTURE OF LESBOS , GREECE 1 . TITLE PILOT ACTION IN AN AGRICULTURAL PART OF THE ISLAND OF LESBOS IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN OBJECTIVES OF THIS PILOT ACTION ARE TO : - IMPROVE THE CONDITIONS OF AGRICULTURAL PRODUCTION , WHICH IS ACCOUNTED FOR ALMOST ENTIRELY BY OLIVE GROWING AND SHEEP AND GOAT FARMING , AND PROTECT THE ISLAND'S FOREST RESOURCES , - HELP THE FISHERY SECTOR EXPLOIT THE FISHERY RESOURCES ( SCALLOPS ) , - DEVELOP THE PROCESSING AND SERVICES SECTOR , BY DEVELOPING FARM-BASED INDUSTRIES , SMALL BUSINESS , CRAFT INDUSTRY AND TOURISM , - DEVELOP GENERAL INFRASTRUCTURES , ESPECIALLY COMMUNICATIONS . A BROAD SPECTRUM OF ACTIVITIES IS PROPOSED , WHICH WILL TEST THE CHOICES MADE , THE COHERENCE OF THE MEASURES AND THEIR IMPLEMENTATION BY NATIONAL AND LOCAL AUTHORITIES AND OTHER BODIES . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE ISLAND OF LESBOS IS PART OF THE PREFECTURE OF LESBOS . THE PREFECTURE OF LESBOS IS MADE UP BY THE ISLANDS OF LESBOS , LIMNOS AND AYIOS EFSTRATIOS . ITS AREA IS 2 154 KM2 AND THE POPULATION IS 104 620 ( 1981 ) . FROM 1975 TO 1981 THE POPULATION FELL BY 8,9 % AND ITS DENSITY IS STILL LOW ( 49 PER KM2 ) . OF THE PREFECTURE'S AREA , 15,1 % IS MOUNTAIN , 38,1 % HILL AND 46,8 % LOWLAND AND SHORELAND , MUCH AFFECTED BY SPECIAL HANDICAPS ( FRONTIER REGION ) . SOME 39 % OF THE LAND AREA OF LESBOS ITSELF IS CULTIVATED AND , OF THIS AREA , SOME 70 % IS ACCOUNTED FOR BY TREE CROPS , MAINLY OLIVES , WHICH ARE THE MAIN FACTOR IN THE AGRICULTURAL AND GENERAL ECONOMY OF THE ISLAND . SHEEP AND GOAT FARMING ALSO PLAY A MAJOR ROLE IN THE AGRICULTURAL ECONOMY . THE AVERAGE SIZE OF HOLDING IS 3 HA AND HARDLY 8 % OF THE ISLAND'S CULTIVATED LAND IS IRRIGATED . AGRICULTURE AND FISHING EMPLOY 58 % OF THE WORKFORCE ( AS AGAINST 18 % IN THE SECONDARY SECTOR AND 24 % IN THE TERTIARY ) BUT THE PRIMARY SECTOR PROVIDES ONLY 25 % OF THE GROSS DOMESTIC PRODUCT ( SECONDARY SECTOR 20 % , TERTIARY SECTOR 55 % ) . THE PROJECT IS LOCATED IN AN INLAND PART OF THE ISLAND , TO THE SOUTH OF THE ROAD FROM MITILINI TO KALONI ( EPARCHY OF PLOMARI AND A PART OF THE EPARCHY OF MITILINI , BETWEEN THE GULFS OF YERA AND KALONI ) . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - IMPROVEMENT OF THE CONDITIONS OF OLIVE FARMING , THROUGH RESTRUCTURING OF OLIVE GROVES AND PURCHASE OF OLIVE HARVESTING EQUIPMENT , - IMPROVEMENT OF RURAL INFRASTRUCTURES , MAINLY RURAL ROADS , - PROCESSING/MARKETING OF FARM PRODUCE ( OLIVE OIL ) , - HEALTH PROTECTION FOR SHEEP AND GOAT FLOCKS AND RECRUITMENT OF SPECIALIST ADVISERS , - RADIATION DETECTORS FOR EARLY WARNING OF FOREST FIRES ; ( B ) FISHERIES : - STUDY OF THE RESOURCES OF THE SPECIES CHLAMYS ( SCALLOPS ) AND STUDY OF THE TECHNIQUE OF GATHERING SPAWN ; ( C ) SECONDARY SECTOR : - SECTORAL STUDY , - SECTORAL ANALYSES , - COMMON SERVICES , - INVESTMENT AIDS ; ( D ) TOURISM : - PROJECTION , ADVERTISING AND COORDINATED MANAGEMENT OF TOURIST FACILITIES , - TOURIST INFRASTRUCTURE , - RESTORATION OF TRADITIONAL BUILDINGS ; ( E ) INFRASTRUCTURE : - COMMUNICATIONS INFRASTRUCTURES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE PREFECTURAL AUTHORITIES OF LESBOS , MINISTRY OF AGRICULTURE , THE EOT ( GREEK TOURIST ORGANIZATION ) AND EOMMEKH ( GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION ON THE ISLAND OF LESBOS FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - AGRICULTURAL ADVISORY SERVICES ( 8 ) * - * - * - * - * - * 52,5 ( 2 ) * 21,88 * ( 3 ) * 17,5 * ( 3 ) * 17,5 - INFRASTRUCTURES ( ROADS ) ( 8 ) * 100 * - * - * 75 * 75 * 400 * 160 ( 1 ) * 40 * 140 * 35 * 215 - OLIVE GROWING RESTRUCTURING * - * - * - * - * - * 274 ( 4 ) * - * - * 137 * 50 * 137 - OLIVE HARVESTING EQUIPMENT * - * - * - * - * - * 70 ( 5 ) * - * - * 35 * 50 * 35 - LIVESTOCK HEALTH ( 8 ) * 10 * - * - * 5 * 50 * 110 ( 6 ) * - * - * 55 * 50 * 60 - PROCESSING/MARKETING ( 8 ) * - * - * - * - * - * 683 * 341,5 * 50 * 61,5 * ( 7 ) * 61,5 - FOREST FIRE DETECTION * 43 * - * - * 21,5 * 50 * - * - * - * - * - * 21,5 B . FISHERIES - STUDY * 20 * - * - * 15 * 75 * 30 * - * - * 22,5 * 75 * 37,5 C . SECONDARY SECTOR - SECTORAL STUDY * - * - * - * - * - * 100 * - * - * 100 * 100 * 100 - SECTORAL ANALYSES * - * - * - * - * - * 120 * 60 * 50 * 24 * 20 * 24 - ESTABLISHMENT OF COMMON SERVICES * 60 * - * - * 42 * 70 * 321 * - * - * 128,4 * 40 * 170,4 - INVESTMENT AIDS * - * - * - * - * - * 500 * 250 * 50 * - * - * - D . TOURISM - PROMOTION * 50 * - * - * 27,5 * 55 * 20 * - * - * 11 * 55 * 38,5 - TOURIST INFRASTRUCTURES ( 8 ) * - * - * - * - * - * 1 360 ( 5 ) * 544 * 40 * 476 * 35 * 476 - RESTORATION OF BUILDINGS ( 8 ) * - * - * - * - * - * 300 ( 5 ) * - * - * 150 * 50 * 150 E . INFRASTRUCTURES * - * - * - * - * - * 930 * 372 * 40 * 325,5 * 35 * 325,5 TOTAL * 283 * - * - * 186 * - * 5 270,5 * 1 749,38 * - * 1 683,4 * - * 1 869,4 ( 1 ) FOLLOWING THE COMMISSION'S APPROVAL OF THE APPLICATION PROGRAMME FOR REGULATION ( EEC ) NO 619/84 . THE CONTRIBUTION FROM THE EAGGF , GUIDANCE SECTION , REFERS TO THE COST OF THE OPERATION BORNE ENTIRELY BY THE MEMBER STATE . ( 2 ) 15 000 ECU/ADVISER/YEAR BY 14 MONTHS BY 3 ADVISERS = 52 500 ECU . ( 3 ) ON THE BASIS OF THE EXISTING INSTRUMENT , REGULATION ( EEC ) NO 2966/83 : 12 500 ECU/ADVISER/YEAR BY 14 MONTHS BY 3 ADVISERS BY 50 % = 21 875 ECU . THE COMMISSION REIMBURSES 75 % OF THE TOTAL COST OF THE PILOT ACTION : 52 500 ECU BY 75 % = 39 375 ECU . THE DIFFERENCE BETWEEN THIS AMOUNT AND THAT UNDER REGULATION ( EEC ) NO 2966/83 IS CHARGED TO BUDGET ARTICLE 550 : 39 375 ECU - 21 875 ECU = 17 500 ECU . ( 4 ) BASED ON AN AMOUNT OF DR 111 000/HA INCLUDING THE COST OF RESTRUCTURING WORK IN 1985 . THIS OPERATION HAS BEEN PLANNED WITH A VIEW TO CONTINUING THE WORK UNTIL 1990 AND ALSO INCLUDES THE GRANT OF A PREMIUM TO OFFSET THE TEMPORARY LOSS OF INCOME CAUSED BY THE RESTRUCTURING . THE COMMUNITY CONTRIBUTION WILL CONTINUE AFTER 1985 PROVIDED THAT PROVISIONS CONCERNING THE RESTRUCTURING OF OLIVE GROVES ARE ADOPTED BY THE COUNCIL . ( 5 ) PUBLIC EXPENDITURE . ( 6 ) THE OPERATION EXTENDS BEYOND THE AREA DEFINED AT POINT 3 OF ANNEX 1 ON ACCOUNT OF RISKS OF CONTAMINATION FROM NEIGHBOURING AREAS . ( 7 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM OF 9 % OF THE ELIGIBLE COSTS OF THE PROJECT : THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLAN , IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 8 ) THE PAYMENTS FOR THESE MEASURES MAY , IF NECESSARY , BE COMPLETED IN 1986 .